Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-17 in the reply filed on 1/19/2021 is acknowledged.
Claims 1-2, 4-11 and 18-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.
Claims 3 and 23-25 canceled in the claims filed on 9/25/2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 362.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0049] uses reference character 110 to refer to the “scanner assembly”, “imaging assembly”, and “assembly”. Recommend to use consistent terminology throughout the specification when using reference character 110.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al., hereby referred to as Cully (PGPub # 20110166455) in view of Christian (US Patent # 5178159).
Regarding Claim 12, Cully teaches an intravascular imaging device comprising [An improved catheter is provided. may comprise an ultrasound transducer array [Abstract]. Fit within components sized for a particular intracavity or intravascular clinical application (par. 0102)]:
a flexible elongate member sized and shaped for insertion into a vessel of a patient, the flexible elongate member comprising a proximal portion and a distal portion [catheters are relatively thin and flexible to facilitate advancement/retraction along non-linear paths (par. 0002). A catheter may include a catheter body having a proximal end and a distal end (par. 0016)];
an imaging assembly disposed at the distal portion of the flexible elongate member [The deflectable member may be disposed at a distal end of a catheter body (par. 0012). The deflectable member may further include an ultrasound transducer array (par. 0022)], 
the imaging assembly including: a flex circuit [the arrangement may comprise a flexboard arrangement (par. 0026)];
and a support member around which the flex circuit is disposed, the support member comprising a flange at a distal portion thereof [the flexboard and the first electrical interconnection member may be supported by a cylindrical interconnection support (par. 0051). The electrically conductive wires are helically wrapped about polymer tube (Fig. 5b, 5e, and 5f; par. 0230). An inner tubular body relative to an outer tubular body of the catheter body (Fig. 5b; par. 234)];
a distal member extending from the support member and disposed around the flange [The illustrated deflectable member includes a tip (Fig. 5b; par. 0234). A support may interconnect the deflectable member to the inner tubular body (Fig. 5a; par. 0239). This is interpreted as a tip (corresponding to a distal member) being disposed around a cylindrical interconnection support (which corresponds to a support member comprising a flange)].
Cully does not teach wherein the flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the support member. However, Christian teaches that a flange is sized and shaped to increase a surface area of the flange to facilitate coupling between the distal member and the support member [The stationary member is provided with a centrally disposed bore [...] and is provided with threads which are adapted to be engaged by the nose cap [Fig. 11; col. 10, lines 34-46)]. The threads increase the surface area of the flange to facilitate coupling between the cylindrical interconnection support and the tip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully to incorporate the teachings of Christian and increase the surface area of the flange by using thread to connect the support member and the distal member. Doing so will allow the apparatus to allow more area of engagement to improve the connection between the two members.
Regarding Claim 13, Cully in view of Christian teaches the intravascular imaging device of claim 12, further comprising an adhesive disposed between the distal member and the support member, wherein the flange is sized and shaped to increase a coverage area of the adhesive between the distal member and the support member [The tip may be temporarily interconnected to the tubular body by a temporary bond to keep the tip secured while the catheter is inserted into a patient. The temporary bond may, for example, be achieved by an adhesive (par. 0331)].
Regarding Claim 15, Cully does not teach the intravascular imaging device of claim 12, wherein the flange comprises a screw-thread pattern. However, Christian teaches a flange comprises a screw-thread pattern [The stationary member is provided with a centrally disposed bore [...] and is also provided with threads which are adapted to be engaged by the nose cap (Fig. 11; col. 10, lines 45-46)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully to incorporate the teachings of Christian and use threading to connect the support member flange and the distal member nose cap. Doing so will allow the support member flange to engage and connect with the distal member nose cap.
Claims 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cully et al., hereby referred to as Cully (PGPub # 20110166455) in view of Christian (US Patent # 5178159) as applied to claims 12 and 15 above, and further in view of DeLange et al., hereby referred to as DeLange (US Patent # 5092635).
Regarding Claim 14, Cully in view of Christian does not teach the intravascular imaging device of claim 12, wherein the flange is tapered. However, DeLange teaches a flange is tapered [threads designed into connectors for high-performance pressure sealing and strength was the tapered, buttress-type thread form (Fig 1; col. 1, lines 38-40)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully in view of Christian to incorporate the teachings of DeLange and taper the flange. Doing so improves the pressure sealing while maintaining mechanical strength between two connecting members.
Regarding Claim 16, Cully in view of Christian does not teach the intravascular imaging device of claim 15, wherein the screw thread pattern comprises a buttress thread pattern. However, DeLange teaches the screw thread pattern comprises a buttress thread pattern [threads designed into connectors for high-performance pressure sealing and strength was the tapered, buttress-type thread form (Fig. 1; col. 1, lines 38-40)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully in view of Christian to incorporate the teachings of DeLange and incorporate a buttress thread pattern for the screw thread. Doing so will ensure the locking effect between the connecting members are rigid, can resist extremely high tension loads without experiencing jump out, and is equally capable of carrying the applied compressive and bending loads.
Regarding Claim 17, Cully in view of Christian does not teach the intravascular imaging device of claim 15, wherein the flange is sized and shaped to facilitate a locking engagement between the distal member and the support member. DeLange teaches a flange is sized and shaped to facilitate a locking engagement between the distal member and the support member [This invention includes a thread form design that offers the locking effect (col. 2, lines 29-30)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cully in view of Christian to incorporate the teachings of DeLange and shape the thread form that is designed to facilitate a locking engagement using a buttress form thread pattern that tightens when loads are applied. Doing so will ensure the locking effect between the connecting members are rigid, can resist extremely high tension loads without experiencing jump out, and is equally capable of carrying the applied compressive and bending loads.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carleton (US Patent # 0277408) teaches the advantages of using a buttress thread, also known as the saw tooth thread in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793